Citation Nr: 0933201	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  04-10 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for an asbestos-related 
pulmonary disorder.

2.  Entitlement to service connection for arthritis of the 
right hand.

3.  Entitlement to service connection for arthritis of the 
left hand.


REPRESENTATION

Veteran represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from November 1964 to November 1968.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of September 2003 and April 2007 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office in Lincoln, Nebraska (the RO).  

Procedural history

The claims for service connection for arthritis of the 
bilateral hands

In June 2003, the Veteran filed claims of entitlement to 
service connection for arthritis in the bilateral hands, 
which were denied by the RO in the September 2003 rating 
decision.  The Veteran filed a notice of disagreement with 
the September 2003 rating decision and requested review by a 
decision review officer (DRO).  The DRO conducted a de novo 
review of the arthritis claims and confirmed the RO's 
findings in a January 2004 statement of the case (SOC).  The 
appeal was perfected with the submission of the Veteran's 
substantive appeal (VA Form 9) in March 2004.

These claims were remanded by the Board in August 2005 for 
additional evidentiary development.  The Veteran's claims 
folder was subsequently returned to the Board.

The claim for an asbestos-related pulmonary disorder

The RO initially denied the Veteran's claim of entitlement to 
service connection for residuals of asbestos exposure in the 
September 2003 rating decision.  The Veteran did not appeal 
the denial, and the decision became final as to that issue.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2008).

The Veteran filed to reopen his claim of entitlement to 
service connection for "asbestosis/pulmonary 
condition/absestosis related lung disease" in August 2005.  
In the above-referenced April 2007 rating action, the RO 
determined that new and material evidence had been submitted 
which was sufficient to reopen the previously-denied claim.  
The claim was denied on the merits.  The Veteran filed a 
notice of disagreement with the April 2007 decision, electing 
to follow the traditional appeal process.  A SOC was issued 
in May 2007, and the Veteran perfected an appeal with the 
timely submission of a substantive appeal (VA Form 9) in June 
2007.  

In October 2007, the Board solicited an expert medical 
opinion from a pulmonologist with the Veterans Health 
Administration (VHA) concerning an unresolved and complex 
medical matter as to this issue.  See 38 C.F.R. § 20.901 
(2008).  In November 2007, the Board received the requested 
VHA opinion.

All issues

In May 2008, the Board issued a decision which denied the 
Veteran's claim as to all three issues.  The Veteran appealed 
the Board's denial to the United States Court of Appeals for 
Veterans Claims (the Court).  In February 2009, counsel for 
the Veteran and the Secretary of VA filed a Joint Motion for 
Remand.  

An Order of the Court dated February 23, 2009 granted the 
motion and vacated the Board's decision.  The case was 
subsequently returned to the Board.

Remanded issues

The issues of entitlement to service of arthritis of the 
right hand and arthritis of the left hand are addressed in 
the REMAND portion of the decision below.  Those issues are 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC.



FINDING OF FACT

The competent medical evidence of record does not indicate 
that an asbestos-related pulmonary disorder currently exists.


CONCLUSION OF LAW

An asbestos-related pulmonary disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for an asbestos-related 
pulmonary disorder.

The Veteran seeks entitlement to service connection for an 
asbestos-related pulmonary disorder.  As is discussed 
elsewhere in this decision, the remaining two issues are 
being remanded for additional development.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Joint Motion

As was noted in the Introduction, this case was remanded by 
the Court in February 2009 pursuant to a Joint Motion for 
Remand.  The Board wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  
A remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis of 
this matter has been undertaken with that obligation in mind.

The parties to the Joint Motion determined that the Board 
provided an inadequate statement of reasons or bases when it 
assigned less weight to the Veteran's physician's opinion 
because of his training.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Notice

The Board's May 2008 decision contained an extensive 
discussion of the notice requirements of the VCAA, 
38 U.S.C.A. § 5103.  See the Board's May 29, 2008 decision, 
pages 7-12.]  The Court-adopted Joint Motion did not identify 
any defect in the Board's May 2008 decision regarding notice.  

The Board is aware of the Court's often stated interest in 
conservation of judicial resources and in avoiding piecemeal 
litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) ["Court will [not] review BVA decisions in a 
piecemeal fashion"]; Fugere v. Derwinski, 1 Vet. App. 103, 
105 (1990) ["[a]dvancing different arguments at successive 
stages of the appellate process does not serve the interests 
of the parties or the Court"]; Cerullo v. Derwinski, 1 Vet. 
App. 295, 200 (1991) [one reason advanced by Court for 
statutory interpretation was that it would "help[ ] prevent 
the wasting of judicial time and resources"].  In this case, 
neither party raised any concerns about the VCAA.  Nor did 
the Court.

Although the Court's February 2009 Order serves to vacate the 
Board's May 2008 decision and its legal efficacy, the Board's 
prior discussion nonetheless remains a matter of record which 
was clearly provided to the Veteran.  Examination of the now-
vacated decision reveals that the Board clearly articulated 
the relevant law and regulations and discussed these legal 
provisions in the context of the evidence then of record.  In 
other words, through the Board's May 2008 decision, the 
Veteran has already had an extensive advisement of the 
evidence that would be required to substantiate the claim.

Subsequent to the Court's February 2009 Order, on April 17, 
2009, the Board wrote to the Veteran, asking if there was any 
additional evidence and argument to submit.  This satisfies 
the "give us everything you've got" provision formerly 
contained in 38 C.F.R. § 3.159 which was referenced by the 
Court in Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
[The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).]  The Veteran responded in May 2009 
that he had no additional evidence to submit.

It is abundantly clear from pleadings to the Court, the Joint 
Motion itself, and statements made to the Board that the 
Veteran is fully aware of what is required under the VCAA.  
See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran]; see also 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) [VA has no 
further duty to notify a veteran of the evidence needed to 
substantiate his claim, or to assist him in obtaining 
evidence, in that no reasonable possibility exists that any 
further assistance would aid him in substantiating his 
claim].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

No deficiencies in VA's duty to assist were identified in the 
Court-adopted Joint Motion, and there is no indication that 
there exists any pertinent evidence which has not been 
obtained.

The Board will therefore move on to a discussion of the 
merits of the claim.  

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability. 
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992).  A 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  See Chelte v. Brown, 10 Vet. App. 268 (1997).
Asbestos exposure

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) provides guidelines for considering 
compensation claims based on exposure to asbestos.  The 
information and instructions from the DVB Circular have been 
included in a VA Adjudication Procedure Manual, M21-1 (M21- 
1), Part VI, 7.21.  The Court has held that VA must analyze 
an appellant's claim to entitlement to service connection for 
asbestosis or asbestos-related disabilities under the 
administrative protocols under these guidelines.  See Ennis 
v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).

VA Manual M21-1, Part VI, para. 7.21 (October 3, 1997) 
provides that inhalation of asbestos fibers can produce 
fibrosis and tumor, most commonly interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusion and fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Cancers of the larynx and pharynx, 
as well as the urogenital system (except the prostate) are 
also associated with asbestos exposure.  Thus persons with 
asbestos exposure have increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer.  
See M21-1, Part VI, para 7.21(a).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  
See Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1, Part 6, Chapter 7, Subchapter 
IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  VA O.G.C. 
Prec. Op. No. 04-00.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, 
Asbestos-Related Diseases (May 11, 1988).

Analysis

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson, supra. 

Turning first to Hickson element (2), in its previous 
decision the Board found that the Veteran was exposed to 
asbestos in service.  For the sake of brevity, the Board will 
not revisit that matter.  

Moving to Hickson element (1), current disability, the Board 
initially observes that the Veteran's claim has been limited 
to asbestos-related pulmonary disability, such as asbestosis.   

There exists conflicting medical evidence as to the presence 
of a current pulmonary disorder related to asbestos exposure 
(and of necessity related to service).  In the Veteran's 
favor is a May 2005 report from A.J.S., D.O.  After 
conducting pulmonary function testing, Dr. A.J.S. found 
"moderate impairment in diffusion". After reviewing a 
private chest X-ray dated August, 25, 2004 Dr. A.J.S. offered 
a diagnosis of "interstitial fibrosis caused by bilateral 
pulmonary asbestosis as well as bilateral asbestos-related 
pleural disease."  

In contrast to the findings of A.J.S. are those of the 
October 2005 VA examiner and November 2007 VHA pulmonologist.  
The Board will discuss each in turn.

The October 2005 VA examiner conducted an X-ray study of the 
Veteran's chest and indicated "no pulmonary asbestosis found 
on a CURRENT chest x-ray" [Emphasis as in the original 
report.]  The VA examiner then commented on the discrepancy 
between his findings and that of A.J.S.:

There was a letter from [A.J.S.] that stated 
the veteran had specific x-ray findings on a 
chest x-ray from last year that were 
consistent with pulmonary asbestosis.  
Yesterday's chest x-ray, after the 
examination, was completely normal.  
Therefore, I cannot explain this discrepancy.  
If the veteran truly had pulmonary asbestosis 
and chest x-ray findings consistent with 
that, as stated on the examination he had 
last year by [A.J.S.], this examiner would 
find it truly incredible and amazing that 
these findings would disappear on a routine 
chest x-ray performed at this facility, from 
last year to now.  Therefore, I highly 
suspect that the previous chest x-ray (and 
report) performed last year during that 
evaluation is somewhat dubious concerning the 
report and findings.  Classic chest x-ray 
findings related to pulmonary asbestosis 
would certainly not disappear.  Therefore, at 
this point in time, this examiner's final 
comments change the diagnosis to NO pulmonary 
asbestosis found based on a current chest x-
ray.

Additional clarification as to the presence of asbestos-
related disability was sought from the same VA examiner in 
May 2007:

This examiner did review the CPRS system 
concerning all visits.  I also reviewed all 
testing performed, which included three chest 
x-rays and two CT scans of the chest in the 
past.  When I reviewed these, I could not 
find any documentation or keywords that would 
suggest asbestos exposure or pulmonary 
asbestosis.  Of those five studies, 
specifically three chest x-rays and two CT 
scans, there was no wording in any of those 
that would even remotely suggest any findings 
related to asbestos exposure or asbestosis.  
The chest x-ray[s] were read as normal, there 
was a question of a pulmonary nodule and some 
non-calcification issues, but none of these 
has any keywords that would related to 
pulmonary asbestosis as of currently.  One 
would assume that if this veteran's claimed 
long-term exposure to asbestos was true, then 
pulmonary plaques or pleural thickening or 
calcified pleural plaques would be present.  
There is no mention of any of these in any of 
the testing that he has had done over time.  
In addition, a review of all of his multiple 
visits to the North Platte VA office has 
never mentioned any specific pulmonary 
issues, other than bronchitis in the past, 
and he is not taking any medications for any 
pulmonary disease nor any inhalers.  
Therefore, it is not likely that this veteran 
has any pulmonary asbestosis.  

The conclusions contained in the October 2005 VA examination 
report and May 2007 addendum are further supported by a 
November 2007 VHA opinion of pulmonologist B.K.:

Chest x-rays performed at the VA on 3/31/99, 
5/5/99, and 10/6/05 were all read as normal 
without evidence of pleural or parenchymal 
disease.  This is in contrast to a chest x-ray 
performed by a private physician on 8/25/04 
and interpreted as showing mild interstitial 
disease with areas of pleural thickening.  
Without having the actual films to examine, I 
am unable to comment on the apparent 
discrepancy.  It is possible that an acute 
process (such as a pneumonia) was active 
around the time of the 2004 film and the 
changes resolved prior to the 2005 film.  The 
pleural thickening and parencymal scarring 
usually seen in cases of asbestosis are 
permanent and slowly progressive.  It would be 
very unusual for them to not be present on 
films from 1999, show up in 2004, and then 
regress by 2005. . . There are no findings 
noted on physical examination which would 
suggest the presence of pulmonary disease.  
Pulmonary function tests do not show evidence 
of either obstruction or restriction.  While 
the mild diffusion impairment seen could 
indicate early parenchymal disease, it is 
commonly encountered in heavy smokers. . . .  
In summary, it is not clear that the veteran 
has a pulmonary disorder.  Assuming that he 
does however, the objective data available in 
his paper chart do not support a diagnosis of 
asbestosis.  In short, is its less likely than 
not that the Veteran has service-related 
pulmonary disability related to asbestos 
exposure.

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 
7 Vet. App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Court has held that the Board may not 
reject medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . . As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicator . . . Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

The Board has carefully evaluated the conflicting evidence 
and for reasons stated immediately below places greater 
weight on the opinion of the October 2005 VA examiner and the 
November 2007 VHA opinion than it does on the May 2005 
opinion of A.J.S. 

In its prior decision, the Board stated that as a 
pulmonologist, Dr. B.K. had more expertise in respiratory 
disorders than A.J.S., a doctor of osteopathy.  The Board 
of course realizes that its previous discussion of the 
medical opinions was the stated reason for the Joint Motion 
for Remand as to this issue.  In the Joint Motion, the 
parties asserted that with respect to the claim for residuals 
of asbestos exposure, "the Board provided an inadequate 
statement of reasons or bases when it assigned less weight to 
[the Veteran's] physician's opinion because of his 
training."  See the February 2009 Joint Motion, page 2.  
This was the only defect identified in the Board's prior 
analysis.    

As was highlighted in the Court-adopted Joint Motion, Dr. 
A.J.S. is listed as a Fellow of the American College of Chest 
Physicians, or a F.C.C.P.  See the Joint Motion, page 3.  The 
record thus demonstrates that Dr. A.J.S. is a specialist in 
chest disorders.  This does not avail the Veteran, for 
reasons which were set out in the prior Board decision, pages 
21-23 and which will be discussed below.  

Despite Dr. A.J.S.'s qualifications, his opinion is less 
probative than the remaining medical opinions of record.  
Specifically, both the October 2005 VA examiner and Dr. B.K. 
in November 2007 based their opinions as to the lack of 
asbestos-related pulmonary disease on a review of all of the 
Veteran's medical records, and emphasized the lack of X-ray 
evidence of pulmonary disease both prior and subsequent to 
the time of A.J.S.'s diagnosis.  

Significantly, Dr. A.J.S. did not account for the discrepancy 
between the results of the August 2004 X-ray on which he 
based his opinion and the two normal VA chest X-ray reports 
in 1999.  Indeed, it does not appear that Dr. A.J.S. reviewed 
the Veteran's claims folder in rendering his opinion.  The 
failure of Dr. A.J.S. to explain his diagnosis of asbestos-
related pulmonary disease in light of this negative evidence 
weighs heavily against the probative value of his opinion.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
[the failure of the physician to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence]; 
see also Bloom v. West, 12 Vet. App. 185, 187 (1999) [the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion"].

Unlike the opinion of the Dr. A.J.S., the opinions of the 
October 2005 VA examiner and Dr. B.K. appear to be based on a 
review of the Veteran's entire claims file which, as noted 
above, contains no X-ray corroboration of asbestos-related 
pulmonary disease.  These opinions are also well-reasoned and 
draw on specific aspects from the Veteran's medical history, 
including his history of heavy smoking and lack of any 
treatment for pulmonary problems or receipt of pulmonary 
medications.  As such, the Board finds their opinions to be 
highly probative. 
See Bloom, supra.  

It therefore strongly appears that the August 2004 X-ray, and 
the resulting opinion of Dr. A.J.S. are outliers which are 
completely at odds with the remainder of the medical tests 
and opinions of record.  Based on the entire record, the 
Board gives the opinion of Dr. A.J.S. little weight of 
probative value. 

The only other evidence in the claims file alleging that the 
Veteran has asbestos-related pulmonary disease are the 
Veteran's statements and those of his attorney.  
It is now well settled, however, that lay persons without 
medical training, such as the Veteran and his attorney, are 
not qualified to render medical opinions regarding matters 
such as diagnosis of disease, which call for specialized 
medical knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); see also 38 C.F.R. § 3.159 (2007) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  The Veteran's 
statements and that of his attorney are accordingly lacking 
in probative value.

Accordingly, the competent medical evidence of record does 
not indicate the presence of an asbestos-related pulmonary 
disorder.  In light of the lack of competent medical evidence 
of a current asbestos-related pulmonary disorder, Hickson 
element (1) has not been met, and the Veteran's claim fails 
on this basis alone.  See Brammer, supra; see also Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) [noting that service 
connection may not be granted unless a current disability 
exists].

The Veteran's attorney has submitted argument that VA 
provided no reasons or bases for its reliance on the October 
2005 VA examiner's opinion "but for the conclusory statement 
[that] the non-favorable October 2005 X-ray is 4 months later 
in time.  No scientific basis is shown for such a conclusory 
statement."  See the May 2007 notice of disagreement, page 
3.  The Board has already detailed extensively why the 
opinion of A.J.S. and the August 2004 X-ray upon which that 
opinion was evidently based lack probative value.  Of 
significance, and for some reason not mentioned by the 
Veteran's attorney as well a A.J.S., is that all previous, as 
well as subsequent, X-ray studies were negative for the 
presence of asbestos.

Moreover, both Dr. B.K. and the October 2005 VA examiner 
offered rationale behind their opinions and based such on 
evidence contained in the claims folder, unlike A.J.S., who 
based his findings on an X-ray which is not of record.  
Accordingly, the attorney's contentions that there is no 
basis to support the opinions of the October 2005 VA examiner 
and Dr. B.K., that "VA ignore[d] a favorable medical nexus 
opinion" and "cherry-picked its evidence while ignoring the 
more scientifically competent medical evidence" are 
completely without merit.  Indeed, it is obvious that it is 
the Veteran's attorney who is "cherry-picking" evidence.  

The Board additionally observes that in the absence of a 
current asbestos-related pulmonary disability, it follows 
that Hickson element (3), or medical nexus, is an 
impossibility.  The Board has already detailed above how 
A.J.S.'s opinion lacks probative value in light of the 
evidence of record.  

To the extent that the Veteran himself and his attorney 
contend that a medical relationship exists between a current 
pulmonary disease and asbestos exposure in service, their 
opinions are entitled to no weight of probative value.  
See Espiritu, supra; see also Voerth v. West, 13 Vet. App. 
117, 119 (1999) [unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service].  Any such statements 
offered in support of the Veteran's claim does not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See also Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).

Accordingly, Hickson element (3), medical nexus, has also not 
been satisfied, and the claim also fails on that basis.  

Conclusion

The Board again observes that the only criticism of its 
previous analysis was as to its brief discussion of the 
qualifications of Dr. A.J.S.  Nothing was said about the 
remainder of the Board's lengthy analysis.  See Fugere, 
supra.   

  

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for an 
asbestos-related pulmonary disorder.  Therefore, contrary to 
the assertions of the Veteran's attorney, the benefit of the 
doubt rule is not for application because the evidence is not 
in relative equipoise.  The benefit sought on appeal is 
accordingly denied.

ORDER

Entitlement to service connection for an asbestos-related 
pulmonary disorder is denied.


REMAND

2.  Entitlement to service connection for arthritis of the 
right hand.

3.  Entitlement to service connection for arthritis of the 
left hand.

In denying the above claims, the Board relied on the opinion 
of an April 2007 VA examiner, who stated that the "arthritis 
seen in the hands is less likely than not due to military 
service.  The rationale is that military service occurred 35 
years earlier."
The parties to the Joint Motion assert that this opinion is 
internally inconsistent, as the examiner went on to state 
"it is just as likely that other occupations after the 
military service could have injured the hand as well as the 
military service causing the injury."  See the Joint Motion, 
page 4. 

The VA examiner's opinion is hardly a model of clarity.  
Therefore, another VA medical opinion addressing the 
relationship between the Veteran's arthritis and military 
service is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007) [once VA undertakes the effort to provide an 
examination when developing a service connection claim, even 
if not statutorily obligated to do so, it must provide an 
adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided].  
These issues are accordingly REMANDED for the following 
action:

1.  VBA should refer the Veteran's VA 
claims folder to a health care provider 
for review.  The reviewer should render an 
opinion as to whether there is any 
relationship between the currently 
diagnosed arthritis of the Veteran's hands 
and his military service.  A copy of the 
opinion should be associated with the 
Veteran's VA claims folder.

2.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then readjudicate 
the Veteran's claims of entitlement to 
service connection for arthritis of the 
right hand and arthritis of the left hand.  
If the benefits sought on appeal remain 
denied, in whole or in part, VBA should 
provide the Veteran and his attorney with 
a supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


